WISS, Judge
(concurring in the result):
I cannot join the lead opinion. Early in its legal commentary, the Opinion agrees with the Court of Military Review “that the applicable ‘community standards’ for measuring whether language is indecent are those of the military community, not those of an individual military unit” like the communications section of the Division Support Command. 40 MJ at 191. I am unsure, however, that the Opinion then actually applies those standards.
I have little doubt that an incident under virtually these same circumstances but occurring in any of the overwhelming number of other offices in the military surely would pass the standard of a legally sufficient evidentiary basis for conviction. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). As appellant argues and as the Opinion agrees, words cannot be judged in a vacuum without regard for the context in which they were uttered or the surroundings in which the parties found themselves. That, however, normally is a jury question which, when answered adversely to an accused, rarely would offer a basis for an appellate court to find the answer was wrong as a matter of law. The fact that the Opinion concludes that the standard of Jackson v. Virginia, supra, is not met here speaks volumes concerning what community’s standards actually are being used by the Opinion as its guideposts.
Nonetheless, I join the Opinion in reversing appellant’s conviction of communicating indecent language to Specialist B. The Opinion reflects — but does not exhaust — the evidence of record that conclusively establishes the unusually casual atmosphere existing in this communications section and the commonality of unusually sexually explicit banter among all who worked or frequently visited that section on business, much of which by *194most measures could reasonably be judged adequate to “excite libidinous thoughts.” See United States v. French, 31 MJ 57, 60 (CMA 1990). Indeed, as the Opinion points out, even the officer-in-charge of that section, who was appellant’s supervisor, testified that sexually explicit joking and banter were “nothing unusual” in that section. There is no hint in the record that Captain Campbell or any other officer in that command did anything at all to convey to those working in that section that such comportment was not acceptable.
Under these circumstances, I conclude that appellant had no reasonable notice that the oral language in issue here — which did not differ from the genre of language that not only was commonplace in that section but also was tolerated by those in command was criminal. See United States v. Johanns, 20 MJ 155 (CMA), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985). See also Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974); Gooding v. Wilson, 405 U.S. 518, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972). Cf. Winters v. New York, 333 U.S. 507, 68 S.Ct. 665, 92 L.Ed. 840 (1948); Lanzetta v. New Jersey, 306 U.S. 451, 59 S.Ct. 618, 83 L.Ed. 888 (1939). As appellant argued in his brief, “The crude banter often heard in line units may be inappropriate for the chapel or the general’s office, but it is hardly a fit basis for a court-martial charge under the circumstances at issue here.” Final Brief at 5. As applied to this case, appellant reasonably may have been on notice that his language may be inappropriate for the chapel or the general’s office, but the record is quite clear that he had no notice at all that it was inappropriate for the communications section. Absent that notice, his conviction is unconstitutional as violating due process. United States v. Johanns, supra at 160-61.